Exhibit 10.7

 

WARRANT HOLDER SUPPORT AGREEMENT

 

This WARRANT HOLDER SUPPORT AGREEMENT (this “Agreement”), dated as of September
18, 2020, is made and entered into by and between Periscope Capital, Inc., as
investment manager authorized to act on behalf of the beneficial Owners of the
Subject Warrants (as each such term is herein defined) (together with its
successors, the “Holder”), and Legacy Acquisition Corp., a Delaware corporation
(“Buyer”). Holder and Buyer shall be referred to herein from time to time
collectively as the “Parties”. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Business
Combination Agreement (as defined below).

 

WHEREAS, Legacy, Onyx Enterprises Int’l Corp., a New Jersey corporation and an
indirect wholly owned Subsidiary of Buyer and directly owned Subsidiary of
Merger Sub 2 (“Merger Sub”), Excel Merger Sub II, LLC, a Delaware limited
liability company and direct wholly owned Subsidiary of Buyer (“Merger Sub 2”),
Onyx Enterprises Int’l, Corp., a New Jersey corporation (the “Company”), and
Shareholder Representative Services LLC, a Colorado limited liability company,
solely in its capacity as the Stockholder Representative, entered into that
certain Business Combination Agreement, dated as of September 18, 2020 (the
“Business Combination Agreement”) and any terms not defined herein shall have
the meanings given to them in the Business Combination Agreement;

 

WHEREAS, as of the date hereof, the Holder is the record and beneficial owner
(such record and beneficial ownership, to “Own”, “Ownership” of, be the “Owner”
of or be “Owned” by) of 640,233 Warrants that were issued to investors in
Buyer’s initial public offering (the “Buyer Public Warrants”);

 

WHEREAS, the Business Combination Agreement provides that Buyer will use its
commercially reasonable best efforts to obtain the vote or consent of the
holders of at least 65% of the outstanding Buyer Public Warrants (the
“Approval”) to amend that certain Warrant Agreement between Buyer and
Continental Stock Transfer & Trust Company, dated as of November 16, 2017 (as
amended from time to time, the “Warrant Agreement”), to provide, among other
things, that each outstanding Buyer Public Warrant and each of the 2,912,230
outstanding Buyer Private Placement Warrants not owned by the Buyer Sponsor
shall no longer be exercisable to purchase one-half of a share of Buyer Common
Stock for $5.75 per half-share (subject to adjustment as provided in the Warrant
Agreement) and instead shall be converted solely into the right to receive (i)
if, at the Closing, the aggregate gross cash in the Trust Account, plus the
aggregate gross proceeds received by Buyer pursuant to a potential private
offering, is at least equal to $60,000,000, $0.35 in cash and 0.065 of a share
of Buyer Common Stock, (ii) if, at the Closing, the aggregate gross cash in the
Trust Account, plus the aggregate gross proceeds received by Buyer pursuant to a
potential private offering, is less than $60,000,000, but at least equal to
$44,000,000, $0.25 in cash and 0.075 of a share of Buyer Common Stock, or (iii)
if, at the Closing, the aggregate gross cash in the Trust Account, plus the
aggregate gross proceeds received by Buyer pursuant to a potential private
offering, is less than $44,000,000, $0.18 in cash and 0.082 of a share of Buyer
Common Stock (the “Public Warrant Amendment” and, together with the Private
Warrant Amendment as defined in the Business Combination Agreement, the “Warrant
Amendments”); and

 



 

 

 

WHEREAS, the Business Combination Agreement contemplates that the Parties will
enter into this Agreement concurrently with the entry into the Business
Combination Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1. Representations and Warranties. The Holder represents and warrants to Buyer
that the following statements are true and correct:

 

(a) The Holder has the requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Holder. This Agreement has been duly and validly executed and
delivered by the Holder and constitutes a valid, legal and binding agreement of
the Holder, enforceable against the Holder in accordance with its terms.

 

(b) The Holder is the Owner of 640,233 Buyer Public Warrants (the “Subject
Warrants”) as of the date hereof, which constitutes all of the warrants in Buyer
held by the Holder and its Affiliates as of the date hereof. The Holder has
valid, good and marketable title to the Subject Warrants, free and clear of all
Encumbrances (other than Encumbrances pursuant to this Agreement or any
Ancillary Documents to which it is subject or bound and transfer restrictions
under Applicable Law or under the certificate of incorporation or bylaws of
Buyer). Except for this Agreement, the Holder is not party to any option,
warrant, purchase right, or other contract or commitment that could require the
Holder to sell, transfer, or otherwise dispose of the Subject Warrants. Except
as set forth in this Agreement, the Holder is not a party to any voting trust,
proxy or other agreement or understanding with respect to the voting of the
Subject Warrants and the Holder has sole voting power and sole dispositive power
with respect to all Subject Warrants, with no restrictions on the Holder’s
rights of voting or disposition pertaining thereto and no Person other than the
Holder has any right to direct or approve the voting or disposition of any of
the Subject Warrants.

 

(c) The execution, delivery and performance by the Holder of this Agreement and
the consummation by the Holder of the transactions contemplated hereby do not:
(i) conflict with or result in any breach of any provision of the governing
documents of the Holder, (ii) result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default or give rise to
any right of termination, cancellation or acceleration under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation to which the Holder is a
party or by which its properties or assets may be bound, (iii) violate any Order
or Applicable Law of any Governmental Authority applicable to the Holder or its
Subsidiaries, or any of their respective properties or assets (including the
Subject Warrants), as applicable, or (iv) result in the creation of any
Encumbrance (other than Encumbrances pursuant to this Agreement or any Ancillary
Documents to which it is subject or bound and transfer restrictions under
Applicable Law or under the certificate of incorporation or bylaws of Buyer)
upon its assets (including the Subject Warrants), except in the case of
clauses (ii), (iii) and (iv) above, for violations which would not reasonably be
expected to materially impact, impair or delay or prevent the ability of the
Holder to consummate the transactions contemplated by this Agreement or have a
material adverse effect on the ability of the Holder to perform its obligations
hereunder.

 



2

 

 

2. Agreements of Holder.

 

(a) Voting. The Holder hereby irrevocably and unconditionally agrees that from
the date hereof, unless and until this Agreement is terminated in accordance
with its terms, the Holder shall affirmatively vote all Subject Warrants (or
cause them to be voted) or, if applicable, execute written consents in respect
thereof, (i) for the adoption of the Warrant Amendments, (ii) against any action
or agreement (including, without limitation, any amendment of any agreement)
that Holder knows would result in a breach of any representation, warranty,
covenant, agreement or other obligation of Buyer set forth in the Business
Combination Agreement, or of the Holder contained in this Agreement, and (iii)
against any agreement (including, without limitation, any amendment of any
agreement), amendment or other Buyer action that is intended or would reasonably
be expected to prevent, impede, interfere with or delay obtaining the Approval,
consummating the Warrant Amendments or any of the other transactions
contemplated by the Business Combination Agreement. Any such vote shall be cast
(or such written consent shall be given) by the Holder in accordance with such
procedures relating thereto so as to ensure that such vote (or written consent)
is duly counted, including for purposes of establishing and determining that a
quorum is present and for purposes of duly recording the results of such vote
(or written consent). The Holder shall retain at all times the right to vote all
Subject Warrants in its sole discretion and without any other limitation on
those matters other than those set forth in this Section 2(a) that are at any
time, or from time to time, presented for consideration to and for a vote by the
holders of Buyer Public Warrants generally.

 

(b) Exchange. Unless this Agreement shall have been terminated in accordance
with its terms, the Holder shall (i) as promptly as legally permissible and in
any event not later than the second (2nd) Business Day next following the
effectiveness of the Warrant Amendments, validly exchange (or cause to be
exchanged) all of the Subject Warrants in accordance with the terms of the
Warrant Amendments, and (ii) not thereafter withdraw (or cause to be withdrawn)
any Subject Warrants so exchanged; provided, further, to the extent Buyer
determines, in its sole discretion, that it is advisable to conduct a tender
offer for the Buyer Public Warrants for the same consideration contemplated by
the Warrant Amendments (the “Offer”) instead of obtaining the Approval, the
Holder shall (x) as promptly as practicable and in any event not later than the
second (2nd) Business Day following the commencement of such Offer, validly
tender (or cause to be tendered) into the Offer all of the Subject Warrants,
pursuant to and in accordance with the terms of the Offer, and (y) not
thereafter withdraw (or cause to be withdrawn) any Subject Warrants so tendered
pursuant to the Offer.

 

(c) Publication. Buyer may publish and disclose in the Warrant Information
Statement and related SEC documents the Holder’s identity and ownership of
Subject Warrants and the nature of the Holder’s commitments, arrangements and
understandings pursuant to this Agreement upon (i) Buyer’s prior notice of such
disclosure to Holder, and (ii) Holder’s prior consent, which consent shall not
be unreasonably withheld, conditioned or delayed.

 



3

 

 

3. Covenants.

 

(a) Subject to the terms and conditions of this Agreement, the Holder hereby
unconditionally and irrevocably agrees to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective the transactions contemplated by
Section 2 of this Agreement.

 

(b) From the date hereof until the earlier of (i) the Closing, (ii) the
termination of the Business Combination Agreement in accordance with its terms,
(iii) the successful completion of the consent solicitation process approving
the Warrant Amendments contemplated by this Agreement, or (iv) so long as the
Holder shall have affirmatively voted all Subject Warrants in accordance with
Section 2(a) of this Agreement, October 31, 2020, the Holder hereby
unconditionally and irrevocably agrees that it shall not, without the prior
written consent of Buyer, (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder, with respect to any Subject Warrants Owned by it,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Subject
Warrants or any securities convertible into, or exercisable, or exchangeable
for, Subject Warrants Owned by it, whether any such transaction is to be settled
by delivery of such securities, in cash or otherwise, (iii) except as provided
by this Agreement, deposit any Subject Warrants into a voting trust or grant any
proxies or enter into a voting agreement, power of attorney or voting trust with
respect to any Subject Warrants, or (iv) publicly announce any intention to
effect any transaction specified in clauses (i), (ii) or (iii); provided,
however, that the Holder may, after the record date fixed and announced for the
vote, or, if applicable, giving of written consent described in Section 2(a)
above and the performance by the Holder of its obligations pursuant to Section
2(a) above, the Holder may take any action otherwise prohibited by clause (i) so
long as the purchaser or assignee of such Subject Warrants is another Holder
party to a Warrant Holder Support Agreement with Buyer or an entity that
executes and provides a joinder to this Agreement (in form and substance
reasonably acceptable to Buyer).

 

4. Termination. This Agreement shall terminate, and have no further force and
effect, if the Business Combination Agreement is terminated in accordance with
its terms prior to the Closing.

 

5. Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, and by
the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.

 

6. Successors and Assigns. This Agreement shall be binding upon and inure solely
to the benefit of the Parties hereto and their respective successors and
permitted assigns. This Agreement shall not be assigned by any Party (whether by
operation of law or otherwise) without the prior written consent of the other
Party hereto. Any attempted assignment of this Agreement not in accordance with
the terms of this Section 6 shall be void.

 



4

 

 

7. Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by, or on behalf of, all of the Parties hereto.

 

8. Governing Law. This Agreement shall be governed by the internal law of the
State of New York, without regard to conflict of law principles that would
result in the application of any law other than the law of the State of New
York.

 

9. Severability. This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
Parties intend that there shall be added as a part of this Agreement a provision
as similar in terms to such invalid or unenforceable provision as may be
possible that is valid and enforceable.

 

10. Notices. Any notice hereunder shall be sent in writing, addressed as
specified below, and shall be deemed given: (a) if by hand or recognized courier
service, by 4:00PM on a Business Day, addressee’s day and time, on the date of
delivery, and otherwise on the first Business Day after such delivery; (b) if by
email, on the date that transmission is confirmed electronically, if by 4:00PM
on a Business Day, addressee’s day and time, and otherwise on the first Business
Day after the date of such confirmation; or (c) five (5) days after mailing by
certified or registered mail, return receipt requested. Notices shall be
addressed to the respective Parties as follows (excluding telephone numbers,
which are for convenience only), or to such other address as a Party shall
specify to the others in accordance with these notice provisions:

 

If to Buyer:

Address: 1308 Race Street Suite 200 Cincinnati, Ohio 45202

Attention: Darryl McCall

Telephone: +1 (505) 820-0412

Email: darrylmccall@legacyacquisition.com

 

with a copy to:

DLA Piper LLP (US)

Address: 1201 West Peachtree Street, Suite 2800, Atlanta, Georgia 30309-3450

Attention: Gerry Williams

Telephone: +1 (404) 736-7891

Email: Gerry.Williams@us.dlapiper.com

 

If to the Holder:

c/o Periscope Capital, Inc.

Address: Bay Adelaide Centre, 333 Bay St. Suite 1240, Toronto, ON M5H 2R2

Attention: Stephen Elgee

Telephone: (416) 365-2785

Email: selgee@periscopecap.com

 

11. Entire Agreement. This Agreement, the Business Combination Agreement and any
Ancillary Documents to which the Holder is subject or bound constitute the
entire agreement among the Parties hereto with respect to the subject matter
hereof, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

  BUYER:       LEGACY ACQUISITION, CORP.         By: /s/ Edwin J. Rigaud   Name:
Edwin J. Rigaud   Title: Chairman and Chief Executive Officer         HOLDER:  
    PERISCOPE CAPITAL, INC.,   as investment manager authorized to act for the
beneficial Owners of the Subject Warrants         By: /s/ Stephen Elgee   Name:
Stephen Elgee   Title: CIO

 

 

 



 

 